                                 NO. 2020-37989

THE STATE OF TEXAS                      §           IN THE DISTRICT COURT
                                        §
V.                                      §         OF HARRIS COUNTY, TEXAS
                                        §
THIRTEEN PALLETS OF INDUSTRIAL          §
OILFIELD HOSES AND FIVE PALLETS         §
OF BLOWOUT PREVENTERS                   §          269TH JUDICIAL DISTRICT



                                 APPENDIX “C”


                     LIST OF ALL COUNSEL OF RECORD

     James Murphy
     SBN: 24046500
     Assistant District Attorney
     Harris County, Texas
     500 Jefferson, Suite 600
     Houston, Texas 77002
     Telephone: (713) 274-5570
     Facsimile: (713) 437-4967
     Email: murphy_james@dao.hctx.net

     ATTORNEY FOR PLAINTIFF


     Giorgio “George” Caflisch
     SBN: 03588720
     Sheehy, Ware & Pappas, P.C.
     909 Fannin, Suite 2500
     Houston, Texas 77010
     Telephone: (713) 951-1010
     Facsimile: (713) 951-1199
     Email: gcaflisch@sheehyware.com

     ATTORNEY FOR DEFENDANT T.S.D. S.R.L.




                                        1
